Campbell, J.,
dissenting:
I am in full accord with the view of the majority, that “the absent voters law in Virginia does not contravene any constitutional inhibition. I am unable, however, to concur in the conclusion that a peremptory writ of mandamus should now issue, compelling the judges of *202election to count the sixty-three votes in controversy. This has become a moot question, as the commissioners of election have been compelled by mandamus to perform their duty by issuing certificates of election to those who on the face of the returns were entitled thereto. There is no action which the judges of election can now take which could undo that which has been done. All they could now do would be to meet, count, or not count the votes, as the case might be, and tabulate the result. The commissioners of election having by operation of law ceased to function (McKinney v. Peers, Clerk, 91 Va. 684, 22 S. E. 506), there is no board or person to whom the judges of election eould report the result of whatever action they might see fit to take. While I think the judges of election should have discharged the duty imposed upon them by law governing the disposition of the mail votes, I think those affected by their failure to do so have a complete and adequate remedy by means of the contest which they are now prosecuting.